

116 HR 4076 IH: Modernizing Disclosures for Investors Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4076IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Wagner (for herself and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to implement rules simplifying the quarterly
			 financial reporting regime.
	
 1.Short titleThis Act may be cited as the Modernizing Disclosures for Investors Act. 2.Issuer option for simplified quarterly financial reporting (a)In generalNot later than one year after the date of enactment of this Act, the Securities and Exchange Commission shall issue such rules as the Commission determines may be necessary or appropriate in the public interest or for the protection of investors to allow issuers of securities traded on a national securities exchange to elect to disclose quarterly financial information in a simplified manner, such as through a press release or by a shortened form. In issuing such disclosure rules, the Commission shall—
 (1)amend rules issued pursuant to sections 13(a) and 15(d) of the Securities Exchange Act of 1934 to permit issuers of securities traded on a national securities exchange to disclose quarterly financial information in a manner other than through filing a Form 10–Q;
 (2)require financial statements disclosed pursuant to such rules to include a quarterly income statement, a balance sheet as of the last day of the quarter, and a statement of operations, all prepared in accordance with such rules as the Commission may adopt consistent with this Act;
 (3)not provide any exemption with respect to the requirements of section 302 of the Sarbanes-Oxley Act of 2002 and section 1350 of title 18, United States Code; and
 (4)require that such disclosures include a statement of any material changes in financial condition or results of operations since the end of the issuer’s most recent financial statements disclosed pursuant to the Commission’s rules.
 (b)DefinitionsFor purposes of this section: (1)National securities exchangeThe term national securities exchange means an exchange registered as a national securities exchange pursuant to section 6 of the Securities Exchange Act of 1934.
 (2)Other termsThe terms Commission, issuer, and security have the meaning given those terms, respectively, under section 3 of the Securities Exchange Act of 1934.
				